internal_revenue_service department of the treasury cid number release date index no washington dc person to contact identifying number telephone number refer reply to cc dom it a - plr-117907-99 date date legend taxpayer state project_area authority act city corporation subsidiary dear this responds to your request of date for a private_letter_ruling that certain payments in_lieu_of_taxes pilot are deductible under sec_164 of the internal_revenue_code as real_property_taxes under the circumstances described facts the facts are represented to be as follows taxpayer is a limited_liability_company created and existing under the laws of state for the purpose of constructing a 39-story mixed use building at the project_area authority is a public benefit corporation created by the legislature of state through passage of the act authority was created for the purpose of financing constructing and operating a planned community development at the project_area the legislative purpose was set forth in the act as follows the creation in such area of a mixed commercial and residential community with adequate utilities systems and civic and public facilities such as schools open public spaces recreational and cultural facilities is necessary for the prosperity and welfare of the people of and is a public use and public purpose for which tax exemptions may be granted t he creation of authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of and is a public purpose and authority shall be regarded as performing a governmental function in the exercise of the powers conferred upon it and shall be required to pay no taxes upon any of the cid properties acquired by it or under its jurisdiction or control or supervision or upon its activities thus under authority’s originating legislation authority is exempt from real_property_taxes on property in the project_area the project_area was originally owned by city which executed a master lease to authority the master lease incorporates a master_plan which governs the development of the project_area and provides in part that authority will provide municipal facilities in the project_area including sewers water lines hydrants parks and plazas a waterfront esplanade and other civic cultural and recreational facilities corporation is an agency of state in order to expedite development of the project_area corporation exercised its power of eminent_domain to acquire fee simple title to the project_area subject_to the master lease subsequently corporation conveyed title to the project_area to subsidiary which then transferred title to the authority however pursuant to the terms of the deed and the master lease there is no merger of title even though authority then became both landlord and tenant at the time of the original acquisition of the project_area by corporation city was granted all rights of reacquisition with respect to all rights of corporation subsidiary and authority in the project_area in addition to all net assets of authority once authority repays the indebtedness incurred in respect of the project_area alternatively city can reacquire the project_area at an earlier date by providing funds sufficient to repay such indebtedness the master lease provides that each sublease of the property ie of a parcel in the project_area that is to be improved with housing shall provide for the payment to authority of the applicable_amount of tax equivalency payments tax equivalency payments are required by the act that created authority which provides if the underlying parcel is exempt from real_property_taxes the residential lease for such underlying parcel shall provide for the payment by the owner of such residential lease to the authority of annual or other periodic amounts equal to the amount of real_property_taxes that otherwise would be paid or payable with respect to such underlying parcel after giving effect to any real_property tax abatements and exemptions if any which would be applicable thereto if the statutory provisions exempting the property from real_property_taxes were not applicable to such underlying parcel if city reacquires the project_area it will be required to impose tax equivalency payment obligations the tax equivalency payments that apply to the type of housing that taxpayer is constructing in the project_area is the amount equal to the product of the assessed value of the parcel and any improvements multiplied by city’s real_property tax_rate less the amount of any_tax exemptions or abatements that would be available if the fee cid was not owned by a tax exempt entity authority leased land under the site lease in the project_area the property to taxpayer for a period coterminous with the master lease the site lease requires taxpayer to construct a 39-story building containing approximately residential units and two commercial units on the property taxpayer intends to subject its leasehold estate in the property to condominium ownership under state law and to assign to condominium purchasers leasehold interests in the apartment units and proportionate individual leasehold interests in the common elements of the buildings under the condominium law of state once any part of the project_area becomes subject_to condominium ownership the unit owners are personally liable for taxes assessed the law requires common expenses to be charged to the unit owners accordng to their respective common interests the site lease provides that the common charges include a rental payment part of which is pilot the amount of pilot is equal to the tax equivalency payments as defined and adjusted in the site lease after the property is converted to condominium ownership a board_of managers designated or elected by unit owners will administer the affairs of the condominium including the determination of common charges the common charges will be payable by each unit owner to the board_of managers the board_of managers in turn is required to pay the rental due under the site lease to authority the master lease and the site lease thus provide the collection vehicles for the tax equivalency payment and corresponding pilot obligations which are however authorized and imposed under specific statutory authority authority will commingle pilot with other monies it receives from the project_area authority may disburse the funds for the following purposes a to meet the debt service on bonds issued by the authority the proceeds of which have been and will be used to construct the above described municipal facilities and services in the project_area b to maintain the various reserves and sinking funds required to be maintained under the authority’s bond resolution and c to pay the authority’s operating and administrative expenses authority revenues attributable to pilot that exceed those needed for these or other cid public purposes generally will be remitted to the city rent fund rulings requested the pilot payments to be made pursuant to the site lease to authority or to city should it reacquire the project_area will constitute real_property_taxes allowable as a deduction to the payor under sec_164 following taxpayer's submission of the leasehold estate in the property to condominium ownership the unit owners will be entitled to deduct as real_property_taxes under sec_164 that portion of the common charges paid_by them to the board_of managers as are applied by the board_of managers towards the pilot obligations a taxpayer may not rely on a private_letter_ruling that has been issued to another taxpayer revproc_99_1 1999_1_irb_6 sec_12 therefore a private_letter_ruling addresses only the tax_liability of taxpayers who are party to the ruling_request however taxpayer will be the owner of all units in the condominium from the time its interest in the property is submitted to condominium ownership until the units are sold and as such will be liable for pilot until the units are sold we consider taxpayer's second ruling_request in that context law and analysis sec_164 allows as a deduction the state local and foreign real_property_taxes paid_or_accrued in the taxable_year sec_1_164-3 of the income_tax regulations defines real_property_taxes as taxes imposed on interests_in_real_property that are levied for the general_public welfare assessments for local benefits are not treated as real_property_taxes see sec_1_164-4 whether a particular charge is a tax within the meaning of sec_164 depends on its true nature as determined under federal_law the designation given by local law is not determinative a charge will constitute a tax if it is an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenues to be used for public or governmental purposes revrul_71_49 1971_1_cb_103 revrul_61_152 1961_2_cb_42 cid cid the city rent fund was established solely for the purpose of paying city additional rent required under the master lease in the amount of the excess of revenues derived over obligations incurred with respect to the project_area city and corporation subsequently assigned to authority their rights to receive payments from the city rent fund accordingly all revenue from the project_area remains with authority and authority may use the funds only in furtherance of authority’s public purpose cid revrul_71_49 involved tax equivalency payments to the new york city educational construction fund a public benefit corporation by a cooperative_housing_corporation the payments were applied to debt service on obligations funding public school construction the ruling holds that the cooperative_housing_corporation may deduct the payments as real_property_taxes under sec_164 because the payments are measured by and are equal to the amounts imposed by the regular taxing statutes the payments are imposed by a specific state statute even though the vehicle of a lease agreement is used and the proceeds are designated for a public purpose rather than for some privilege service or regulatory function or for some other local benefit tending to increase the value of the property upon which the payments are made accordingly each tenant-stockholder of the cooperative_housing_corporation may deduct the payments in the amount of the stockholder's proportionate share the pilot obligations in this case also satisfy the three-prong test of rev_rul pilot are imposed at the same general rate at which real_property_taxes are imposed pilot are imposed by state statute although the law uses the vehicle of leasing agreements and pilot may only be used by authority for public purposes including debt service of bonds issued to construct municipal facilities and services and payment of operating and administrative expenses accordingly we hold as follows the pilot obligations to be made pursuant to the site lease to authority or to city should it reacquire the project_area constitute real_property_taxes allowable as a deduction to the payor under sec_164 following the submission of the leasehold estate in the property to condominium ownership taxpayer as a unit owner will be entitled to deduct as real_property_taxes under sec_164 the portion of the common charges that taxpayer pays to the board_of managers and that are applied by the board_of managers to the pilot obligations caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by george baker assistant to branch chief branch
